DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 26 and 28, the negative limitation “neither the first active pattern nor the second active pattern is used as a capacitor electrode” lacks support in the specification as filed as the Examiner is unable to find a portion of the specification which describes what structural elements are NOT used for, rather than what structural elements are used for.  The scope of disclosure for what elements are not used for is not the same as the positive disclosure of what elements are used for (the absence of evidence is not evidence of absence).  For purposes of compact prosecution, the Examiner interprets the claim language to be met if the structure is physically capable of performing the use.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Joo.
Regarding Claim 21, Lee teaches a thin film transistor substrate (Figure 1D), comprising: a substrate (Figure 1D, item 100); a first thin film transistor (Figure 1D, item “a”) on the substrate, the first thin film transistor including: a first active pattern (Figure 1D, item 130), and a first gate electrode (Figure 1D, item 160) arranged to overlap at least a part of the first active pattern; and a second thin film transistor (Figure 1D, item “b”) on the substrate, the second thin film transistor including: a second active pattern (Figure 1D, item 140) that includes a plurality of protrusions on an upper surface thereof (¶0028), and a second gate electrode (Figure 1D, item 170) arranged to overlap at least a part of the second active pattern, wherein an upper surface of the first active pattern is flatter than an upper surface of the second active pattern (¶0028 – note the average surface roughness range of the first region is less than the average surface roughness range of the second region, thus it is “flat” relative to the second region).

Regarding the language “one of the first thin film transistor and the second thin film transistor is a driving transistor, and the other of the first thin film transistor and the second thin film transistor is a switching transistor,” the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “is a driving transistor” and “is a switching transistor” does not distinguish the present invention over the prior art of Lee who teaches the structure as claimed.
Regarding Claim 25, Lee further teaches at least one of the first active pattern and the second active pattern is amorphous silicon (¶0024).
Regarding Claim 26, Lee further teaches neither the first active pattern nor the second active pattern is used as a capacitor electrode because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “neither the first active pattern nor the second active pattern is used as a capacitor electrode” does not distinguish the present invention over the prior art of Lee who teaches the structure as claimed.
Allowable Subject Matter
Claims 1-3, 5, 7-10, and 27 are allowed.
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments







Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.
Regarding Applicant’s arguments submitted regarding the rejection of Claims 26 and 28, the negative limitation “neither the first active pattern nor the second active pattern is used as a capacitor electrode” lacks support in the specification as filed as the Examiner is unable to find a portion of the specification which describes what structural elements are NOT used for, rather than what structural elements are used for.  The scope of disclosure for what elements are not used for is not the same as the positive disclosure of what elements are used for (the absence of evidence is not evidence of absence).  Applicant’s arguments are not persuasive and the rejection is maintained.
Regarding Applicant’s arguments submitted regarding the rejection of Claim 21, the rejection is a combination of multiple references and the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion























Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891